EXHIBIT 10-G-1




November 26, 2007








Mr. Homi B. Patel
Hartmarx Corporation
101 North Wacker Drive
Chicago, Illinois 60606





 
Re:
Amended and Restated Employment Agreement Effective as of November 27, 2000 (the
"Employment Agreement") and Amended and Restated Severance Agreement Effective
as of November 27, 2000 (the "Severance Agreement"), each as amended through the
date hereof





Dear Mr. Patel:


Reference is made to the Employment Agreement and the Severance Agreement
between you, as Executive, and Hartmarx Corporation (the "Company").  Hartmarx
Corporation has been authorized by the Compensation and Stock Option Committee
of the Board of Directors to amend the Employment Agreement and the Severance
Agreement in certain respects, effective as of the date hereof, as set forth
below.


A.
Employment Agreement



1.           Section 3(a) is amended in its entirety to provide as follows:


"(a)           During the Agreement Period the Company shall pay Executive an
annual base salary of not less than Executive's base salary in effect as of
January 1, 2007 ("Base Salary").  Base Salary shall be paid in accordance with
the Company's customary payroll practices.  Base Salary may be increased at the
discretion of the Compensation and Stock Option Committee of the Company Board
of Directors (the "Committee") and once so increased shall not thereafter be
decreased, except for across-the-board reductions similarly affecting all
executives of the Company."


2.           Section 4(c)(iii)(D) is amended by deleting the reference to
Section 7 and inserting a reference to Section 8 in its place.



--------------------------------------------------------------------------------

Mr. Homi B. Patel
Hartmarx Corporation
November 26, 2007
Page 2
 
 
 
3.           The introductory paragraph of Section 4(d) is amended to read as
follows:


"(d)           Good Reason.  The Executive may terminate his employment
hereunder for Good Reason.  Good Reason shall mean the occurrence (without the
Executive's written consent) of any one of the following acts by the Company, or
failures by the Company to act, each of which shall be deemed to be a material
negative change in the terms and conditions of Executive's employment:"


4.           Section 5(a) is amended by deleting the reference to Section 9 and
inserting a reference to Section 10 in its place.


5.           Section 6(b)(iii) is amended by deleting the second sentence
thereof and inserting the following in its place:


"Such payments will be made within five (5) days of the date on which MIP
payments are made to other MIP participants after the close of each fiscal year,
but in any case not later than March 15 after the close of such fiscal year, and
will include the cash value, determined without regard to any restrictions on
the sale thereof, of restricted stock."


6.           Section 6(b)(v) is amended in its entirety to provide as follows:


"(v)           During the Severance Period the Company shall arrange to provide
the Executive with life, disability, accident and health insurance benefits
("Welfare Benefits") substantially similar in all material respects to those
which the Executive is receiving immediately prior to the Date of Termination
(without giving effect to any decrease therein which constitutes the basis, or
one of the bases, upon which the Notice of Termination is based), or if such
benefits are not available or the provision of such benefits would not be
allowed under the terms of such plans, the Company shall pay Executive the
after-tax economic equivalent thereof.  If the Executive receives, or becomes
eligible to receive, Welfare Benefits from another source, then the Welfare
Benefits otherwise receivable by the Executive pursuant to this Section 6(b)(v)
shall be reduced to the extent of such other Welfare Benefits received by, or
made available to, the Executive during the Severance Period (and any such
Welfare Benefits received by or made available to the Executive



--------------------------------------------------------------------------------

Mr. Homi B. Patel
Hartmarx Corporation
November 26, 2007
Page 3
 
 
 
shall be reported to the Company by the Executive).  Nothing herein shall be
deemed to limit Executive's rights, if any, to thereafter participate in any
retiree medical plan then in effect."
 
7.           New Section 7 is inserted as follows:


"7.           Internal Revenue Code Section 409A.


(a)           Notwithstanding anything to the contrary set forth in Sections
6(b)(i) through (ix) or elsewhere in this Agreement, Executive's entitlement to
a series of installments payments shall be treated and shall be deemed to be an
entitlement to a series of separate payments within the meaning of Section 409A
of the Internal Revenue Code of 1986, as amended (the "Code") and the
regulations thereunder.


(b)           Any severance benefits paid within the later of (i) 2-1/2 months
of the end of the Company's taxable year containing the Executive's severance
from employment, or (ii) 2-1/2 months of the end of the Executive's taxable year
containing the severance from employment shall be exempt from Section 409A and
shall be paid in accordance with Section 6(b).  Severance benefits subject to
this Section 7(b) shall be treated and shall be deemed to be an entitlement to a
separate payment within the meaning of Section 409A of the Code and the
regulations thereunder.


(c)           To the extent severance benefits are not exempt from Section 409A
under Section 7(b) above, any benefits paid in the first 6 months following the
Executive's severance from employment that are equal to or less than the lesser
of the amounts described in Treasury Regulation Section
1.409A-1(b)(9)(iii)(A)(1) and (2) shall be exempt from Section 409A and shall be
paid in accordance with Section 6(b).  Severance benefits subject to this
Section 7(c) shall be treated and shall be deemed to be an entitlement to a
separate payment within the meaning of Section 409A of the Code and the
regulations thereunder.


(d)           To the extent severance benefits are not exempt from Section 409A
under Section 7(b) or 7(c) above, any benefits paid equal to or less than the
applicable dollar amount under Section 402(g)(1)(B) of the Code for the year of
severance from employment shall be exempt from Section 409A in
 

--------------------------------------------------------------------------------

Mr. Homi B. Patel
Hartmarx Corporation
November 26, 2007
Page 4
 
 
 
accordance with Treasury Regulation Section 1.409A-1(b)(9)(v)(D) and shall be
paid in accordance with Section 6(b).  Severance benefits subject to this
Section 7(d) shall be treated and shall be deemed to be an entitlement to a
separate payment within the meaning of Section 409A of the Code and the
regulations thereunder.


(e)           To the extent severance benefits are not exempt from Section 409A
pursuant to Section 7(b), 7(c) or 7(d) above, and to the extent the Executive is
a "specified employee" (as defined below), payments due to the Executive under
Section 6 shall begin no sooner than six months after the Executive's severance
from employment (other than for Death); provided, however, that any payments not
made during the six (6) month period described in this Section 7(e) due to the
6-month delay period required under Treasury Regulation Section 1.409A-3(i)(2)
shall be made in a single lump sum as soon as administratively practicable after
the expiration of such six (6) month period, with interest thereon computed at
the rate set forth in Section 17 hereof, and the balance of all other payments
required under this Agreement shall be made as otherwise scheduled in this
Agreement.


(f)           For purposes of this Section 7, any reference to severance of
employment or termination of employment shall mean a "separation from service"
as defined in Treasury Reg. Section 1.409A-1(h).  For purposes of this
Agreement, the term "specified employee" shall have the meaning set forth in
Treasury Reg. Section 1.409A-1(i).  The determination of whether the Executive
is a "specified employee" shall be made by the Employer in good faith applying
the applicable Treasury regulations.


(g)           Notwithstanding anything to the contrary set forth in this
Agreement, and in addition to any tax gross-up payments to which Executive may
be entitled under any other agreement between Executive and Company, if any of
the amounts payable to Executive hereunder are or become subject to excise or
other tax liability (including interest and penalties) that may be assessed by
the IRS pursuant to Section 409A or any other section of the Code and imposed
upon Executive, the Company shall reimburse and gross-up Executive in an amount
sufficient so that such payments and benefits received by Executive hereunder
will be so received without reduction for any such taxes, interest or
penalties.  Such gross-up payment shall be made promptly after the assessment of
such excise or other tax liability (including interest and
 

--------------------------------------------------------------------------------

Mr. Homi B. Patel
Hartmarx Corporation
November 26, 2007
Page 5
 
 
 
penalties); however, in any event, such gross-up payment shall be made no later
than the end of Executive's taxable year next following his taxable year in
which the related taxes, interest or penalties are remitted."


8.           Sections 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20 and
21, are hereby re-designated as Sections 8, 9, 10, 11, 12, 13, 14, 15, 16, 17,
18, 19, 20, 21 and 22, respectively, and all references thereto shall be
references to the re-designated Section numbers.


9.           Section 18 is amended to provide as follows:
 
"18.          Beneficiaries.  If Executive should die while any amount is
payable to him hereunder, such amount shall be paid in a single lump sum to
Executive's devisee, legatee or other designee or, if there is no such designee,
to Executive's estate."




B.
Severance Agreement



1.           Section 2 is amended by deleting the references to Section 7 and
Section 12 and inserting references to Section 8 and Section 13, respectively.


2.           The introductory paragraph of Section 4(d) is amended to read as
follows:


"(d)           Good Reason.  The Executive may terminate his employment
hereunder for Good Reason.  Good Reason shall mean the occurrence, after a
Change in Control, (without the Executive's written consent) of any one of the
following acts by the Company, or failures by the Company to act, each of which
shall be deemed to be a material negative change in the terms and conditions of
Executive's employment:"


3.           Section 5(a) is amended by deleting the reference to Section 10 and
inserting a reference to Section 11 in its place.


4.           Section 6(b)(iv) is amended in its entirety to provide as follows:
 

--------------------------------------------------------------------------------

Mr. Homi B. Patel
Hartmarx Corporation
November 26, 2007
Page 6
 
 
 
"(iv)           During a period of thirty-six (36) months (the "Severance
Period") the Company shall arrange to provide the Executive with life,
disability, accident and health insurance benefits ("Welfare Benefits")
substantially similar in all material respects to those which the Executive is
receiving immediately prior to the Date of Termination (without giving effect to
any adverse amendment to, or elimination of, such benefits made after a Change
in Control); provided, however, if the termination of Executive's employment
after a Change in Control and during the Agreement Period by the Company without
Cause or by Executive for Good Reason hereunder occurs after Executive has
attained the age of 57 years, the Welfare Benefits to be provided by the Company
shall continue to be provided until such time that Executive becomes Medicare
eligible and is covered by Medicare.  If any such Welfare Benefits are not
available or the provision of such benefits would not be allowed under the terms
of such plans, the Company shall pay Executive the after-tax economic equivalent
thereof.  If the Executive receives, or becomes eligible to receive, Welfare
Benefits from another source, then the Welfare Benefits otherwise receivable by
the Executive pursuant to this Section 6(b)(iv) shall be reduced to the extent
of such other Welfare Benefits received by, or made available to, the Executive
during the Severance Period (and any such Welfare Benefits received by or made
available to the Executive shall be reported to the Company by the
Executive).  Nothing herein shall be deemed to limit Executive's rights, if any,
to thereafter participate in any retiree medical plan then in effect.  Executive
covenants and agrees that he shall apply for Medicare coverage on his first
Medicare eligibility date."


5.           New Section 7 is inserted as follows:


"7.           Internal Revenue Code Section 409A.


(a)           Notwithstanding anything to the contrary set forth in Sections
6(b)(i) through (viii) or elsewhere in this Agreement, Executive's entitlement
to a series of installments payments shall be treated and shall be deemed to be
an entitlement to a series of separate payments within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (the "Code") and the
regulations thereunder.


(b)           Any severance benefits paid within the later of (i) 2-1/2 months
of the end of the Company's taxable year containing the Executive's severance
 

--------------------------------------------------------------------------------

Mr. Homi B. Patel
Hartmarx Corporation
November 26, 2007
Page 7
 
 
 
from employment, or (ii) 2-1/2 months of the end of the Executive's taxable year
containing the severance from employment shall be exempt from Section 409A and
shall be paid in accordance with Section 6(b).  Severance benefits subject to
this Section 7(b) shall be treated and shall be deemed to be an entitlement to a
separate payment within the meaning of Section 409A of the Code and the
regulations thereunder.


(c)           To the extent severance benefits are not exempt from Section 409A
under Section 7(b) above, any benefits paid in the first 6 months following the
Executive's severance from employment that are equal to or less than the lesser
of the amounts described in Treasury Regulation Section
1.409A-1(b)(9)(iii)(A)(1) and (2) shall be exempt from Section 409A and shall be
paid in accordance with Section 6(b).  Severance benefits subject to this
Section 7(c) shall be treated and shall be deemed to be an entitlement to a
separate payment within the meaning of Section 409A of the Code and the
regulations thereunder.


(d)           To the extent severance benefits are not exempt from Section 409A
under Section 7(b) or 7(c) above, any benefits paid equal to or less than the
applicable dollar amount under Section 402(g)(1)(B) of the Code for the year of
severance from employment shall be exempt from Section 409A in accordance with
Treasury Regulation Section 1.409A-1(b)(9)(v)(D) and shall be paid in accordance
with Section 6(b).  Severance benefits subject to this Section 7(d) shall be
treated and shall be deemed to be an entitlement to a separate payment within
the meaning of Section 409A of the Code and the regulations thereunder.


(e)           To the extent severance benefits are not exempt from Section 409A
pursuant to Section 7(b), 7(c) or 7(d) above, and to the extent the Executive is
a "specified employee" (as defined below), payments due to the Executive under
Section 6 shall begin no sooner than six months after the Executive's severance
from employment (other than for Death); provided, however, that any payments not
made during the six (6) month period described in this Section 7(e) due to the
6-month delay period required under Treasury Regulation Section 1.409A-3(i)(2)
shall be made in a single lump sum as soon as administratively practicable after
the expiration of such six (6) month period, with interest thereon computed at
the rate set forth in Section
 

--------------------------------------------------------------------------------

Mr. Homi B. Patel
Hartmarx Corporation
November 26, 2007
Page 8
 
 
 
18 hereof, and the balance of all other payments required under this Agreement
shall be made as otherwise scheduled in this Agreement.


(f)           For purposes of this Section 7, any reference to severance of
employment or termination of employment shall mean a "separation from service"
as defined in Treasury Reg. Section 1.409A-1(h).  For purposes of this
Agreement, the term "specified employee" shall have the meaning set forth in
Treasury Reg. Section 1.409A-1(i).  The determination of whether the Executive
is a "specified employee" shall be made by the Employer in good faith applying
the applicable Treasury regulations.


(g)           Notwithstanding anything to the contrary set forth in this
Agreement, and in addition to any tax gross-up payments to which Executive may
be entitled under any other agreement between Executive and Company, if any of
the amounts payable to Executive hereunder are or become subject to excise or
other tax liability (including interest and penalties) that may be assessed by
the IRS pursuant to Section 409A or any other section of the Code and imposed
upon Executive, the Company shall reimburse and gross-up Executive in an amount
sufficient so that such payments and benefits received by Executive hereunder
will be so received without reduction for any such taxes, interest or
penalties.  Such gross-up payment shall be made promptly after the assessment of
such excise or other tax liability (including interest and penalties); however,
in any event, such gross-up payment shall be made no later than the end of
Executive's taxable year next following his taxable year in which the related
taxes, interest or penalties are remitted."


6.           Sections 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21
and 22 are hereby re-designated as Sections 8, 9, 10, 11, 12, 13, 14, 15, 16,
17, 18, 19, 20, 21, 22 and 23, respectively, and all references thereto shall be
references to the re-designated Section numbers.


7.           Section 19 is amended to provide as follows:


"19.           Beneficiaries.  If Executive should die while any amount is
payable to him hereunder, such amount shall be paid in a single lump sum to
Executive's devisee, legatee or other designee or, if there is no such designee,
to Executive's estate."
 

--------------------------------------------------------------------------------

Mr. Homi B. Patel
Hartmarx Corporation
November 26, 2007
Page 9
 
 
 
Please sign both copies of this letter where indicated below evidencing your
agreement to these amendments to the Employment Agreement and Severance
Agreement.  When fully executed, this letter will serve as an amendment to the
Employment Agreement and Severance Agreement and, except as expressly amended by
this letter, the Employment Agreement and Severance Agreement shall each remain
in full force and effect in accordance with their respective terms.



 
Very truly yours,
     
/s/ RAYMOND F. FARLEY
     
Raymond F. Farley, Chairman
 
Compensation and Stock Option
 
Committee of the Board of Directors













Agreed and Accepted this
26th day of November, 2007

 
 /s/ HOMI B. PATEL
 
Homi B. Patel








